NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims have overcome the objections and 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection previously set forth in the Final Office Action mailed 03/02/2021.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 22: “in which the intermediate LED bottom connector supplies the alternating current to the transformer and to the intermediate LED carrier top connector.” has been changed to – in which the intermediate LED bottom connector supplies the alternating current to the transformer and to the intermediate LED carrier top connector, – (i.e. the period has been changed to a comma).
Claim 1, line 29: “the top LED carrier connector adapted to be mechanically and electrically the top LED carrier to the intermediate LED carrier top connector” has been changed to – the top LED carrier connector configured to mechanically and electrically connect the top LED carrier to the intermediate LED carrier top connector – (i.e. the verb “connect” was missing).

Reasons for Allowance
Claims 1, 5, 22, and 24-25 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a base unit; the base unit including an Edison screw connector for providing an electrical connection to a socket, the socket providing an alternating current at a line voltage, the base unit lacking a transformer; a base unit connector on the side of the base unit opposite to the Edison screw connector, an intermediate LED carrier having a bottom surface, a top surface, and a side surface area, comprising: multiple LEDs positioned on the side surface area; an intermediate LED carrier bottom connector on the bottom surface of the intermediate LED carrier configured for mechanically and electrically connecting the intermediate LED carrier to the base unit and for receiving the alternating current at the line voltage; a transformer for converting the alternating current supplied through the intermediate LED carrier bottom connector to direct current compatible with the multiple LEDs; an intermediate LED carrier top connector on the top of the intermediate LED carrier configured to mechanically and electrically connect the intermediate LED carrier and for providing the alternating current at the line voltage, and in which the intermediate LED bottom connector supplies the alternating current to the transformer and to the intermediate LED carrier top connector, the base unit configured to provide the line voltage to the intermediate LED carrier, the intermediate LED carrier configured to accept the line voltage from the base unit, a top LED 
The closet prior art, RAPEANU (US 2008/0019142), does not include the combination of all the claimed limitations above, specifically a base unit lacking a transformer, an intermediate LED carrier including multiple LEDs positioned on the side surface area of the intermediate LED carrier, an intermediate LED carrier bottom connector on the bottom surface of the intermediate LED carrier configured for mechanically and electrically connecting the intermediate LED carrier to the base unit and for receiving the alternating current at the line voltage, a transformer for converting the alternating current supplied through the intermediate LED carrier bottom connector to direct current compatible with the multiple LEDs, and an intermediate LED carrier top connector on the top of the intermediate LED carrier configured to mechanically and electrically connect the intermediate LED carrier and for providing the alternating current at the line voltage, the intermediate LED bottom connector supplies the alternating current to the transformer and to the intermediate LED carrier top connector, a top LED carrier including multiple LEDs mounted on the side surface area of the top LED carrier, the top LED carrier connector configured to mechanically and electrically connect the top LED carrier to the intermediate LED carrier top connector, and a transformer for converting the 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PM.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875